Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/247426, filed 12/10/2020.   Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1, 7, and 15 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being 
 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,891,044 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because pausing the plurality of interactive posts at an edge of the touchscreen based on a scroll animation in response to a release speed that is below a threshold speed in the instant application would be desirable with an implementation of determining and selecting a scroll mode based on a scroll speed among touch inputs for scrolling.
Accordingly, it would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention to determine a snap point to terminate the scroll operation at a boundary of a touchscreen when a scrolling speed is slow so that the content would be presented according to a user’s  desires without wasting time and energy.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alonso-Ruiz (hereinafter Alonso): U.S. Patent Application No. 2017/0357398 in view of Metz et al. (hereinafter Metz): U.S. Patent Application No. 2016/0357382.
Claim 1:
Alonso expressly teaches:
A computer-implemented method comprising: 
detecting a sequence of scroll gestures performed by a user on a touchscreen display in an electronic device, at least a portion of the sequence of scroll gestures including a contact location, a movement direction, and a release speed (figs. 6K-L; [0161][0165][0166]: receiving a sequence of multiple swipe gestures on a touchscreen display including a contact position, a movement of the contact, and a liftoff speed); 
in response to receiving at least one gesture in the sequence, executing scrolling of a plurality of interactive posts in the touchscreen display (figs. 6B-C: in response to receiving gestures in the sequence, scrolling multiple contents in a display).
Alonso does not explicitly disclose: 
in response to receiving a second and third gesture in the sequence, determining whether one or more of the release speeds corresponding to the second or third gestures is at or below a predefined threshold speed.
Metz, however, further teaches:
in response to receiving a second and third gesture in the sequence, determining whether one or more of the release speeds corresponding to the second or third gestures is at or below a predefined threshold speed ([0034]: determining whether a scrolling velocity of a swipe gesture is less than a threshold).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Alonso to include: in response to receiving a second and third gesture in the sequence, determining whether one or more of the release speeds corresponding to the second or third gestures is at or below a predefined threshold speed, for the purpose of providing an efficient way to navigate contents in human-machine interactions, as taught in Metz.
Metz further teaches:
engaging a scroll animation for at least one of the interactive posts in response to detecting that at least one of the one or more release speeds is at or below the predefined threshold speed (fig. 3; [0033]: scrolling the contents in response to receiving a swipe gesture that has a scrolling velocity being less than a threshold – that is, a slow velocity); and 
pausing, in the touchscreen display, the plurality of interactive posts according to the scroll animation, the scroll animation triggering selecting and arranging at least one interactive post in the plurality of scrolling interactive posts in the touchscreen display to begin at an edge of the touchscreen display ([0030][0034]: terminating the scrolling of content at an identified initial scroll stoppage location so as to present the content at the boundary/edge of display area when the scrolling velocity becomes zero). 
Alonso in view of Metz further teaches: 
Claim 2. The computer-implemented method of claim 1, wherein the scroll animation aligns the at least one interactive post based on a type of content in the at least one interactive post (Metz- [0041]: designating snaplines of scrolling based on types of content; for example, a priority score of a content).  
Claim 3. The computer-implemented method of claim 2, wherein: the edge is a top edge of the touchscreen display; the type of content includes image content; and the scroll animation aligns the at least one interactive post to be centered between a left edge and a right edge of the touchscreen display (Metz- fig. 6; [0030][0041]: presenting the content at the top of the screen, including an image being aligned in the middle of the screen, as shown in fig. 6).  
Claim 4. The computer-implemented method of claim 1, wherein the scroll animation moves the at least one interactive post into position and sinks or raises the at least one interactive post (Metz- figs. 2-4: scrolling the content into a selected snapline or stoppage location).  
Claim 5. The computer-implemented method of claim 1, wherein the scroll animation is configured to pause the scrolling of the plurality of interactive posts by, selecting a display anchor associated with at least one of the plurality of interactive posts scrollable in the touchscreen display, the display anchor defining a content beginning or ending portion of the at least one interactive post; and moving the selected display anchor to the edge such that the content begin portion is aligned with the edge to provide at least a top portion of the at least one interactive post in the touchscreen display (Metz- figs. 4-6:  selecting a snapline, which corresponds to a display anchor, defining a content beginning, and moving the selected snapline to the boundary at the of the screen).  
Claim 6. The computer-implemented method of claim 1, wherein each release speed comprises a speed at which the user removes a respective touch input from the touchscreen display (Alonso- [0165]: a liftoff of a contact having speeds; Metz- [0034]: a scrolling speed after a swipe gesture is completed – that is, user’s finger is released from screen surface).
Claim 13. The system of claim 7, wherein the sequence of scroll gestures includes a plurality of single finger selections on the display device (Alonso- [0161][0162]; Metz- figs. 6B-D: multiple single finger gestures).

Claim 14. The system of claim 7, wherein the sequence of scroll gestures includes a plurality of multi-finger selections on the display device (Alonso- [0050]: including multiple simultaneous contacts).
Claims 7-12:
The subject matter recited in Claims 7-12 corresponds to the subject matter recited in Claims 1-6, respectively.  Thus Alonso in view of Metz discloses every limitation of Claims 7-12, as indicated in the above rejections for Claims 1-6.
Claims 15-20:
The subject matter recited in Claims 15-20 corresponds to the subject matter recited in Claims 1-6, respectively.  Thus Alonso in view of Metz discloses every limitation of Claims 15-20, as indicated in the above rejections for Claims 1-6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177